BLACK HAWK EXPLORATION, INC. 1174 Manito NW, PO Box 363, Fox Island, WA, 98333 Tel:(253) 973-7135 May 13, 2010 VIA EDGAR United States Securities and Exchange Commission treet North East Mail Stop 20549-0407 Washington, DC 20549 Attention:Sean Donahue Dear Sirs: Re:Black Hawk Exploration, Inc. (the "Company") In connection with the Company's Form S-1 Registration Statement (see file no. 333-165431), the Company hereby requests acceleration of the effective date of the Registration Statement to 12:00 p.m. (EST) Monday, May 17, 2010 or as soon thereafter as possible, in accordance with Rule 461(a) of Regulation C. We acknowledge that · should the Commission or the staff acting by delegated authority declare the registration statement effective, it does not foreclose the Commission from taking any action on the filing; · the action of the Commission or the staff acting by delegated authority in declaring the registration statement effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the registration statement's disclosures; and · the Company may not assert the Commission's comments or the declaration of the registration statement's effectiveness as a defense in any proceeding initiated by the Commission or any person under the United States' federal securities laws. We trust you will find the foregoing to be in order.Please do not hesitate to contact the undersigned should you have any questions in this regard. Yours truly, BLACK HAWK EXPLORATION, INC. Per: /s/Kevin Murphy Kevin Murphy President
